MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2017	ME	157	
Docket:	      Ken-17-90	
Submitted	
  On	Briefs:	 June	29,	2017	
Decided:	     July	13,	2017	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                 IN	RE	HAYLIE	W.	et	al.	
	
	
SAUFLEY,	C.J.	

	      [¶1]		The	mother	of	Haylie	W.	and	Lexie	W.	appeals	from	a	judgment	of	

the	 District	 Court	 (Augusta,	 Nale,	 J.)	 terminating	 her	 parental	 rights	 to	 the	

children	 pursuant	 to	 22	M.R.S.	 §	4055(1)(A)(1)(a)	 and	 (B)(2)(a),	 (b)(i),	 (ii),	

and	(iv)	(2016).		She	challenges	the	sufficiency	of	the	evidence	to	support	the	

court’s	 findings	 that	 the	 children	 cannot	 wait	 for	 permanency	 and	 that	 she	

failed	to	make	a	good	faith	effort	to	rehabilitate	and	reunify.		The	mother	also	

argues	that	the	court	should	have	ordered	a	permanency	guardianship	instead	

of	 terminating	 her	 fundamental	 parental	 rights.	 	 Because	 the	 evidence	

supports	the	court’s	findings	and	discretionary	determinations,	we	affirm	the	

judgment.	

	      [¶2]	 	 Based	 on	 competent	 evidence	 in	 the	 record,	 the	 court	 found,	 by	

clear	 and	 convincing	 evidence,	 that	 the	 mother	 is	 unable	 to	 protect	 the	

children	 from	 jeopardy	 or	 take	 responsibility	 for	 them	 within	 a	 time	
2	

reasonably	 calculated	 to	 meet	 their	 needs,	 that	 the	 mother	 failed	 to	 make	 a	

good	 faith	 effort	 to	 rehabilitate	 and	 reunify,	 and	 that	 termination	 of	 her	

parental	rights	is	in	the	children’s	best	interests.		See	id.;	In	re	Robert	S.,	2009	

ME	18,	¶	15,	966	A.2d	894.		The	court	based	these	determinations	on	findings	

of	fact	that	include	the	following:	

      	       The	children	of	mother	.	.	.	came	into	State	custody	because	
      of	 mother’s	 serious	 drug	 use	 that	 jeopardized	 the	 health	 and	
      safety	 of	 her	 two	 minor	 children.	 	 The	 mother	 admits	 that	 her	
      drug	use	made	her	unable	to	safely	take	care	of	her	two	children.		
      	
      	       The	 mother’s	 abuse	 of	 crack	 cocaine,	 heroin,	 marijuana,	
      illicit	 use	 of	 Oxycodone,	 Vicodin,	 and	 Percocet,	 as	 well	 as	
      non-prescribed	 use	 of	 Suboxone	 and	 Subutex	 have	 caused	 the	
      minor	 children	 to	 be	 born	 drug	 affected	 and	 to	 be	 exposed	 to	
      substance	abuse	throughout	their	lives.			
      	
      	       The	 mother	 was	 offered	 services	 on	 multiple	 occasions	 to	
      help	 her	 with	 the	 issues	 that	 prevented	 the	 safe	 return	 of	 her	
      children.			
      	
      	       The	 Court	 finds	 that	 the	 mother	 failed	 to	 participate	 in	
      reunification	services	offered	to	her,	failed	to	take	advantage	of	a	
      referral	 to	 Family	 Treatment	 Drug	 Court,	 failed	 to	 otherwise	
      engage	 in	 services	 to	 address	 her	 significant	 substance	 abuse	
      problem,	 failed	 to	 maintain	 contact	 with	 the	 Department	 for	 the	
      purpose	 of	 scheduling	 month-to-month	 meetings	 and	 scheduling	
      a	 family	 team	 meeting,	 failed	 to	 comply	 with	 the	 Department’s	
      requirements	 for	 random	 drug	 screening,	 and	 failed	 to	 regularly	
      attend	 scheduled	 weekly	 visits	 with	 Haylie	 and	 Lexie,	 mother’s	
      minor	children.			
      	
      	       The	Court	finds	that	these	facts	were	little	changed	at	each	
      Judicial	 Review	 Hearing.	 	 The	 Court	 finds	 that	 the	 testimony	 of	
                                                                                   3	

each	 of	 the	 three	 caseworkers	 assigned	 to	 help	 the	 mother	 in	
efforts	to	rehabilitate	and	reunite	to	be	very	credible.		Mother	did	
not	 engage	 in	 the	 services	 offered	 and	 mother	 continued	 to	 use	
illegal	drugs.			
	
	      The	 court	 finds	 that	 the	 mother	 understood	 why	 her	
children	were	removed	from	her	custody	and	what	was	required	
of	her	to	alleviate	jeopardy.		The	Court	finds	that	the	mother	tried	
on	 many	 occasions	 to	 get	 and	 stay	 clean	 of	 drugs.	 	 She	 relapsed	
each	time.			
	
	      The	 court	 finds	 testimony	 of	 .	 .	 .	 mother’s	 substance	 abuse	
counselor	 to	 be	 credible.	 	 [The	 counselor]	 believes	 that	 mother	
has	continued	to	relapse.		The	Court	finds	that	[the	counselor]	is	
unable	 to	 provide	 a	 time	 frame	 within	 which	 mother	 might	 be	
addiction	 free.	 	 The	 court	 finds	 that	 [the	 counselor]	 believes	 it	 is	
ultimately	up	to	[the	mother]	as	to	how	successful	she	will	be	and	
how	long	it	may	take.				
	
	      The	 Court	 finds	 that	 [the	 counselor]	 believes	 that	 six	
months	of	being	off	drugs	is	a	“Good	Start”	to	recovery.		The	start	
time	 would	 be	 the	 middle	 of	 January	 (last	 reported	 use	 of	
drugs).	.	.	.	 	 The	 court	 finds	 that	 because	 of	 mother’s	 history	 of	
relapsing	 it	 is	 very	 likely	 that	 mother’s	 recovery	 will	 be	 one	 of	
many	months.			
	
	      The	Court	finds	that	[the	mother]	struggled	throughout	this	
case	 with	 substance	 abuse.	 	 The	 rehabilitation	 and	 reunification	
plan	 made	 it	 very	 clear	 that	 substance	 abuse	 was	 a	 very	 serious	
concern	 and	 it	 needed	 to	 be	 addressed.	 	 The	 court	 finds	 that	 all	
three	 caseworkers	 made	 it	 very	 clear	 to	 the	 mother	 that	 her	
substance	 abuse	 is	 a	 very	 serious	 issue	 and	 needed	 her	
attention.	.	.	.			
	
       .	.	.	.	
	
	      The	 mother	 loves	 her	 children.	 	 The	 mother	 is	 asking	 for	
more	 time	 and	 another	 chance.	 .	 .	 .	 	 As	 this	 Court	 has	 stated	 on	
4	

       many	 occasions,	 substance	 abuse	 recovery	 is	 a	 marathon,	 not	 a	
       sprint.		Haylie	and	Lexie	simply	cannot	wait	any	longer;	they	are	
       entitled	to	permanency	now.	
       	
              .	.	.	.	
       	
       	      The	court	also	finds	that	termination	is	in	the	best	interest	
       of	these	two	children.		
       	
	      [¶3]		Each	of	the	three	independent	grounds	of	parental	unfitness	that	

the	 court	 found	 is	 supported	 by	 these	 findings	 regarding	 the	 effects	 of	 the	

mother’s	insufficient	adherence	to	substance	abuse	treatment	on	her	capacity	

to	keep	the	children	safe	and	take	responsibility	for	them	in	time	to	meet	their	

needs.	 	 See	 22	M.R.S.	 §	4055(1)(B)(2)(b)(i),	 (ii),	 (iv);	 In	 re	 Michaela	 C.,	 2002	

ME	159,	¶	17,	809	A.2d	1245.		The	court	did	not	rush	to	judgment	because	of	

the	 mother’s	 addictions.	 	 To	 the	 contrary,	 the	 court	 specifically	 found	 that,	

after	the	girls	were	removed	from	the	mother’s	care,	the	mother	was	offered	

multiple	 opportunities	 to	 regain	 sobriety	 but	 failed	 to	 make	 the	 necessary	

effort	to	follow	through	with	treatment.	

	      [¶4]	 	 The	 court’s	 findings	 also	 support	 its	 determination	 that	 the	

termination	of	the	mother’s	parental	rights—not	the	creation	of	a	permanency	

guardianship,	which	would	allow	the	mother	to	petition	the	court	for	rights	of	

contact	or	for	termination	of	the	guardianship,	see	22	M.R.S.	§	4038-C(3),	(6)	

(2016)—is	 in	 the	 best	 interest	 of	 each	 of	 her	 young	 children,	 who	 have	 now	
                                                                                   5	

been	living	with	their	grandmother	for	almost	two	years	of	their	young	lives	

and	 need	 a	 safe,	 permanent	 home.	 	 See	 22	 M.R.S.	 §§	4003(4),	 4050(2)-(3),	

4055(1)(B)(2)(a)	 (2016);	 In	 re	 Cameron	 B.,	 2017	 ME	 18,	 ¶¶	12-13,	 154	 A.3d	

1199;	In	re	Thomas	H.,	2005	ME	123,	¶¶	23-30,	889	A.2d	297.		The	girls	are	

fortunate	 to	 have	 the	 love	 and	 support	 of	 their	 grandmother	 as	 the	

Department	 moves	 on	 with	 planning	 a	 permanent	 home	 for	 the	 girls.	 	 The	

court	did	not	err	or	abuse	its	discretion	in	terminating	the	mother’s	parental	

rights.	

	        The	entry	is:	

                            Judgment	affirmed.	
	
	      	     	      	     	    	
	
Nathaniel	Seth	Levy,	Esq.,	Brunswick,	for	appellant	mother	
	
Janet	T.	Mills,	Attorney	General,	and	Hunter	C.	Umphrey,	Asst.	Atty.	Gen.,	Office	
of	 the	 Attorney	 General,	 Augusta,	 for	 appellee	 Department	 of	 Health	 and	
Human	Services	
	
	
Augusta	District	Court	docket	number	PC-2015-59	
FOR	CLERK	REFERENCE	ONLY